DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 102() as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Alarcon et al. (20160366939).
Alarcon et al. discloses substantially an arrangement for an inhaler (10), comprising: at least one electric evaporator (heater element 34) for evaporating liquid supplied to the at least one electric evaporator and for adding the evaporated liquid to an air flow flowing through the inhaler to form an aerosol (see paragraph [0027]); and a flow rate measuring arrangement (flow sensor 30) for measuring the volume and/or mass flow of the air flow flowing through the inhaler, wherein the flow rate measuring arrangement comprises: a heating device; a downstream temperature sensor (thermopile 33; Fig. 3) arranged downstream of the heating device for measuring an air outlet temperature; and an electronic control device (microcontroller 20), wherein the electronic control device is configured to determine the volume and/or mass flow of the air flow flowing through the inhaler on the basis of a temperature difference (differential signal; see Fig. 6B, paragraphs [0031]-[0034], [0046]) between the air outlet temperature and an air inlet temperature of the air flow upstream of the heating device. Wherein, the flow rate measuring arrangement comprises an upstream temperature sensor arranged upstream of the heating device for measuring the air inlet temperature of the air flow ( thermocouple 32, Fig. 3), and wherein the heating device is arranged upstream of one or more electric evaporators of the at least one electric evaporator; wherein the electronic control device is configured to control the at least one electric evaporator as a function of the measured flow rate of the air flow through the inhaler 9see paragraph [0052]; wherein the at least one electric evaporator is controllable on the basis of a signal from an actuating member (microcontroller 20, flow sensor 30, paragraph [0030]); wherein an evaporation quantity of the evaporated liquid is adjustable, controllable, and/or regulatable; wherein a duty cycle of the evaporator is adjustable, controllable, and/or regulatable (see Alarcon et al., pressure sensor that detects a force applied to cartridge and/or body, paragraph [0038]). Should further issue arises, minor variations to Alarcon et al. are deemed as being obvious design or optimization choice for one of ordinary skill in the art. For example, regarding the limitation recited in claims 7-8 to the use and configuration of an electronic control device is deemed as old and well-known use and practice for one of ordinary skill without any new or inventive concept.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831